ORDER

PER CURIAM.
Gordon Brock (“husband”) appeals the judgment of the trial court entering a full order of protection against him. Husband claims the trial court improperly denied him an adversarial hearing, and the order of protection was not supported by substantial and competent evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).